 BROOKLYN UNION GAS COMPANY189The Brooklyn Union Gas Company and Local 101,UtilityDivision,TransportWorkersUnion ofAmerica,AFL-CIO. Case 29-CA-4003September11, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn April 18, 1975, Administrative Law Judge Wal-terH. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent The Brooklyn Union GasCompany, Brooklyn, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1Respondent's request for oral argument is denied since in our opinion.the record,including the transcripts,exhibits, and briefs, adequately pre-sents the issues and positions of the parties.DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Brooklyn, NewYork,upon a complaint,I issuedby theRegional Directorfor Region 29, which alleges that the Respondent,Brook-lyn Union Gas Company, violated Section 8(a)(1) and (5)'The principaldocket entries in this case are asfollows.Charge filedherein on September3, 1974, by Local 101, UtilityDivision,TransportWorkers Union of America, AFL-CIO (hereincalled Union); complaintissued onNovember 19, 1974;Respondent's answer filedon November 25,1974; hearing held in Brooklyn,New York, on January 20 and 21, 1975:briefsfiled bythe GeneralCounseland the Respondenton March 17, 1975of the National Labor Relations Act, as amended .3 Specifi-cally, the complaint alleges that the Respondent violatedSection 8(a)(5) of the Act by refusing to furnish the Unionwith the job descriptions, rates of pay, and fringe benefitsfor some 46 classifications of employees. This informationwas requested by the Union from the Respondent on June21, 1974. Respondent admits refusing to supply the re-quested information but asserts that the information calledfor relates solely to nonunit employees and is irrelevant tothe Union's function as bargaining agent, so that Respon-dent was under no obligation to provide it. Upon thesecontentions, the issues herein were joined.A. Outline of Events in QuestionsRespondent supplies natural gas to residents and busi-nessesin the New York boroughs of Brooklyn and Queens.Its present operation is the result of mergers or consolida-tionswith other gas companies which formerly suppliednatural gas to portions of Brooklyn and other boroughs.The original Brooklyn Union Gas Company has main-tained a collective-bargaining relationship with the Unionsince 1942. This relationship can accurately be character-ized as mature and stable, having endured through a totalof 18 collective-bargaining contracts concluded by theseparties during that period of time. As outlinedin earlierBoard cases, during the late 1950's, the Respondent ac-quired the Kings County Lighting Company, the Rich-mond Gas Company, and the Brooklyn Borough GasCompany. In 1959, following consolidation with KingsCounty Lighting Company and Richmond Gas Company,the Board certified the Union as the exclusive collective-bargaining agent for a unit which included all employees ofthe Respondent working in or permanently assigned to itsoperations in the boroughs of Brooklyn and Queens, ex-cluding superintendents, heads of departments, foremen,certain skilled technicians employed in chemical laborato-ries,confidential employees, guards, and supervisors as de-fined in the Act. Upon the acquisition of Brooklyn Bor-ough Gas Company a couple of years later, the unit wasclarified to include all physical and clerical employees ofthe former Brooklyn Borough Gas Company, with thesame exclusions noted above. I take official notice of thefact that, on February 1, 1961, the Union was certified bythe Board to ,represent all employees of the Respondentworking in or permanently assigned to the operations ofthe Respondent in the boroughs of Brooklyn and Queens,with the above-noted exclusions (Case 2-RC-11131).The current collective-bargaining agreement, which ex-tends from May 1, 1973, to June 15, 1975, contains the2Respondent admits, andI find, that it is a New York corporation whichmaintains its principalplace of business in Brooklyn, New York, where it isengaged in the saleand distributionof natural gas and related products Inthe preceding 12-monthperiod,a representativeperiod,it has derived grossrevenues in excess of$250,000, and has purchasedat Brooklyn,New York,from points and places outside the Stateof New Yorkgoods and materialsvaluedin excessof $50,000. Accordingly, it is an employerengaged in com-merce within the meaningof Sec 2(2), (6), and (7) of theAct. I also find thatthe Union is a labor organizationwithin themeaning ofSec 2(5) of the Acti Certainerrors inthe transcript are herebynotedand corrected.° Brooklyn Union Gas Company,123 NLRB 441 (1959), 129 NLRB 361(1960).220 NLRB No. 38 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing recognition clause:The Company recognizes the Union as the exclusivebargaining agency for wages, hours and other condi-tions of employment for all of the employees of theCompany in the bargaining unit set forth in the certifi-cation of the National Labor Relations Board, datedFebruary 1, 1961, in Case 2-RC-11131. Such bargain-ing unit covers and applies to all employees for thework usually performed by themin the classificationsand job titles set forth in Schedules I and II attachedhereto and made a part hereof. The Union is also rec-ognized as bargaining agency for employees in newclassifications hereafter established by mutual agree-ment and covered by this agreement.The following classifications of employees shall notbe deemed to be included in or covered by the termsof this agreement: Those employed as executives, su-perintendents, heads of departments, foremen, or in amanagerialor supervisory capacity,certain skilledtechnical employees in the chemical laboratories otherthan those who have by mutual agreement heretoforebeen included in the bargaining unit, and employeesengaged in confidential capacities.The agreementlists inaddenda a large number of hourlyrated and salaried job titles, together with the wages andsalarieswhich are established by the contract. The classifi-cations do not contain descriptions of job functions.During the negotiations between the parties which led tothe 1971-73 contract, the Union voiced its concern thatvarious functions which should be performed by bargain-ing unit personnel were in fact being assigned to persons innonunit classifications, and complained that the bargain-ing unit was thereby being eroded. As a result of this com-plaint, the parties included in the 1971-73 agreement a pro-vision for a unit determination committee. The function ofthe committee was "to determine whether or not job classi-fications have been created by the Company on a unilater-al basis for the purpose of using employees in such classifi-cationsprimarily to perform work formerly performed byemployees in bargaining unit classifications." During theterm of the 1971-73 agreement, the committee, composedof three representatives from each party, met about sixtimes but did not resolve any complaints brought up by theUnion. The Union expressed dissatisfaction with the func-tioning of the committee, claiming that the language in thecontract describing its function was being used as an unin-tended limitation on the scope of its operations. It com-plained that whenever its representatives advanced claimsthat nonunit employees were doing unit work, they weresimply met with counterclaims and requests that certainunit positions be transferred out of the unit.In the 1973 negotiations, the Union insisted that the lan-guage in the earlier contract describing the committee'sfunctions be dropped from the new agreement. According-ly, the current agreement makes provisions simply for anongoing unit determination committee, without specifyingthe scope of its activities. In June 1973, the Union wasfurnished by the Respondent with a copy of a letter ad-dressed to the Office of Wage Stabilization in support of anapplication for general wage, salary and benefit adjustmentin excess of the 5.5-percent wage limitation guideline whichwas then in effect under the wage and price control pro-gram. The application involved bargaining unit personnel,but the letter also contained a listing of a large number ofjob titles which were not covered by the collective-bargain-ing agreement. About a year later, on June 21, 1974, UnionPresidentWilliam Kirrane, Jr., wrote to the Respondent aletter asking for job descriptions, rates of pay, and fringebenefits paid to the noncovered employees holding somejob titles in some 21 departments which were mentioned bythe Respondent in its earlier application to the Pay Board.These titles, set forth in paragraph 10 of the complaint, are:Executive Offices-accounting assistant and steno-secretarialAccounting-head clerk-accounts payable, headclerk, senior engineer accountant, and staff assistantAudits-examiner grade 2, examiner senior, andstaff assistantCommercial-General-office assistantSystems Services-programmer, programmer ana-lyst, programmer trainee, and research operations as-sistantDevelopment & Planning-fieldengineer,juniorengineer,engineering assistant, and engineers assistantDistribution-General-staff assistantEconomic Research-research assistantInsurance & Claim-investigator, investigator B, in-dustrial nurse, and staff assistantGas Supply-General-chief clerkPersonnel-staff administrator,personnel clerk,safety field inspector, and junior stenographerPublicRelations& Advertising-art & productionassistant, consumer consultant, assistant editor, andpublic relations assistant--Purchasing-'staff assistant and storekeeperRate-research assistantTreasury-staff assistantCommercial-staff assistantConsfruction-engineering assistant and inspectorDistribution-chief assistant draftsmenGas Supply-assistantsystems supervisor No.1, as-sistant systems supervisor No. 2, and governor inspec-torNew Business-commercial appliance inspectorTechnical Services-Transportation-office managerKirrane stated in the letter that he needed the informationto assist him in a presentation he was going to make to theunit determination committee. At the hearing Kirrane stat-ed that the information also was necessary to evaluate thepossibility of going to arbitration and. for use in the upcom-ing 1975 negotiations.The unit determination committee met on July 3, 1974,atwhich time employer representatives took no positionrespecting the request for information, but told the Unionthat they would reply to the June 21 letter. About 2 weekslater,Kirrane phoned Respondent's personnel manager,Richard L. Coddington,to inquire ifthe Company hadmade a decision about furnishing the Union the informa-tion requested in the letter of June 21. Coddington replied BROOKLYN UNION GAS COMPANYthat the Respondent would not furnish the information re-quested.As a matter of general personnel administration, the Re-spondent maintains information on such job titles, whetherunit or nonunit, from which conventional job descriptionscan be derived. Originally, these descriptions were pre-pared for it by the Hay Company, an outside consultant.More recently, the Respondent has updated these positionevaluations by the work of its own staff. The evaluations inquestion involve a recitation of the knowledge require-ments of each job, the problem-solving aspects of each job,and the accountability imposed upon the incumbent ineach position. The purpose of these evaluations, whethermade by a consultant or by in-house personnel, is to assistthe Respondent in establishing an appropriate salary orwage for each position which exists within the Company.B. Analysis and ConclusionsThere are approximately 2,200 employees covered by thecurrent agreementbetween the two private parties to thislitigation. The Union contends that, in the 1950's, the unitincluded about 5,000 employees and that, as late as 1962, itcovered some 2,800 employees, but that this number hasdeclined to about 2,200 at this time. Involved in this dis-pute are about 46 noncovered job classifications, embrac-ing an estimated 100-150 employees. I use the phrase"noncovered" rather than nonunit since the underlyingand continuing dispute between the Respondent and theUnion is the question of whether or not these classifica-tions,which are not in fact presently covered by the con-tract, should be a part of the bargaining unit if the certifi-cation and recognition clause in the agreement wereproperly applied. It was to resolve this question that thejoint union-management unit determination committeewas established in 1971 and was continued in 1973.For its part, the Respondent advances several conten-tions. At the hearing, it claimed that the Union is acting, ineffect, in bad faith because its true motive in soliciting theinformation in dispute is to extend the scope of the presentbargaining unit to include persons not in the unit. Respon-dent also claims that the Union never actually said why itwanted the information but that its suspected motive, thebringing of nonunit employees into the unit, would consti-tute an infringement upon the Section 7 rights of individu-als who took such jobs with the express understanding andbelief that they were nonunit, and hence nonunion, posi-tions.The Respondent asserts that the Union does notneed information respecting the job duties and compensa-tion of nonunit employees to service individuals it repre-sents within the bargaining unit, that in fact the Respon-dent offered to permit the Union or its agents to discussthe job functions of nonunit employees in question withsupervisors in the various departments where they arefound,5 and that many of the classifications in questionhave existed within the Company for many years, and,through continued acquiescence over the years in leavingthese employees outside the bargaining unit, the Union haswaived any claim it might now have before an arbitrator or5 The Uniondenies this claim191in a unit clarification proceeding to contend that these jobsbelong to the bargaining unit. Furthermore, Respondentcontends that any action by an arbitrator in directing theinclusion of these classifications in the unit would amountto a revision of the existing contract, a power not delegatedto him by the grievance and arbitration provisions. Hence,any information sought herein would be irrelevant to anyproper arbitration proceeding. Respondent also denies thatthe bargaining unit has been eroded, pointing to the factthat the Union now represents a larger percentage of theRespondent's total complement of employees (73.2 per-cent) than it did when the unit determination committeewas established in 1971 (72.0 percent). It also proclaims itsgood faith in complying with the agreement by the factthat,during this time, the Respondent agreed with theUnion that some 13 newly, established classificationsshould be included within the bargaining unit, and thatthey are now in fact covered by the existing contract.These contentions must be examined in light of a well-developed body of decisional law which has applied theprovisions of Section 8(a)(5) of the Act to various refusalsby employers to provide bargaining agents with informa-tion assertedly requested to assist in fulfilling a statutoryfunction. The refusal of an employer to provide a bargain-ing agent with information relevant to the Union's task ofrepresenting its constituency isa per seviolation of the Act.It is no defense to a charge of bad-faith bargaining on thispoint that the employer has in good faith withheld the in-formation sought.Curtiss-Wright Corporation v. N.L.R.B.,347 F.2d 61 (C.A. 3, 1965);Fawcett Printing Corporation,210 NLRB 964 (1973). Any information concerning thestatus or compensation of bargaining unit employees ispresumptively relevant to the union's statutory duty, andhence is producible under the terms of the Act 6 However,the range of relevance is not limited by the boundaries ofthe bargaining unit .7 Hence, an employer may be requiredto furnish a union with information relating to the wagerates of employees of the same employer who work in an-other plant outside the unit serviced by the demandingunion.The obligation to provide information extends todata concerning benefits paid to retirees who have left thebargaining unit and are not even deemed to be employeeswithin the meaning of the Act,9 as well as to salaried tech-nicians who are also outside the unit in which bargaining isto take place.1° Relevant information may relate to wagesand benefits paid to supervisors, even though they them-selves are clearly ineligible to seek the assistance of the Actin requiring an employer to bargain concerning their ownstatus and compensation." Hence, the fact that some ofthe classifications involved in the instant dispute are, ormay be, supervisory in character does not mean that theinformation sought by the Union pertaining to such classi-fications is irrelevant to the bargaining which will occurconcerning unit personnel. Where, as here, the basic ques-tion is one of unit placement of a classification, the rele-6 The American Oil Company, a Texas Corporation,164 NLRB 29 (1967)7General Electric Company,199 NLRB 286 (1972)9Hollywood Brands, Inc142 NLRB 304 (1963).9 Union Carbide Corporation, Carbon Products Division,197 NLRB 717(1972).10Goodyear Aerospace Corporation,157 NLRB 496 (1966).^1Northwest Publications, Inc,211 NLRB 464 (1974). 192DECISIONSOF NATIONALLABOR RELATIONS BOARDvance of job descriptions of assertedly nonunit classifica-tions is all the more pronounced.To justify a Board order,the General Counsel need notmake a showing that the information sought is certainlyrelevant or clearly dispositive of the basic negotiating orarbitration issues between the parties.The fact that theinformation is of probable or potential relevance is suffi-cient to give rise to an obligation on the part of an employ-er to provide it.General Electric Corporation,supra.In pass-ing upon this matter,the Supreme Court enunciated that aliberal discovery-type standard is the appropriate one indetermining the potential relevance of information soughtin aid of bargaining agent's responsibility.The Court quot-ed Moore'sFederal Practice,Volume 4, Section1175-76(2d ed.)to the effect that "it must be borne in mind that thestandard for determining relevancy at a discovery exami-nation is not as well defined as at the trial. . . .Since thematters in dispute between the parties are not as well de-termined at discovery examinations as at the trial,courts ofnecessity must follow a more liberal standard as to relevan-cy."N.L.R.B. v. Acme Industrial Company,385 U.S. 432,437, fn.6 (1967).It is of sufficient relevance if the informa-tion sought bears upon the Union's determination to file agrievance or is helpful in evaluating the propriety of goingto arbitration.VertolDivision,Boeing Corporation,182NLRB 421 (1970). The Board need not stay its hand incompelling production of data until an arbitrator has actu-ally made a ruling that the information is in fact relevant tothe arbitral proceeding.N.L.R.B.v. Acme Industrial Com-pany,supra.The fact that an arbitrator may ultimately finda union's position to be unpersuasive does not mean thatinformation sought in support of that position is irrelevant.Indeed,the very opposite would appear to be more proba-ble.Fawcett Printing Corporation,supra;General ElectricCorporation,supra.Many of the Respondent'sarguments presume as factthe ultimate issue between the parties,an issue which theUnion seeks to resolve with the help of the data it request-ed. Respondent says that it will not bargain nonunit em-ployees into the unit, and that it is under no mandatoryduty to do so.It further states that the Union comes beforethe Board without clean hands because it seeks informa-tion to support an effort to extend the boundaries of thebargaining unit to cover nonunit employees,and contendsthat such an extension amounts to an illegal invasion of therights of nonunit employees to remain nonunion employ-ees. The gravamen of the Union's complaint is that the 46classifications in question in fact are, or may be, in the unitalready,even though they are not covered by the existingcontract.Itwants the information sought in its June 21letter to determine whether to press this point,as to any orall classifications,either at meetings of the unit determina-tion committee, in arbitration,or at forthcoming negotia-tions.While the Respondent may flatly refuse to negotiatenonunit employees into the unit,its agreement to establishthe unit determination committee in two different con-tracts evidences a willingness and a commitment on its partto adjust differences of construction as to who is properlyin the unit under a correct reading of the certification andthe contract,and to do so by the process of ongoing negoti-ation.The status of employees as being unit or nonunitemployees is a mandatory subject of bargaining,Curtiss-WrightCorporation,WrightAeronauticalDivisionv.N.L.R.B., supra,347 F.2d 61, 71, and the parties hereinhave already established the machinery for bargainingabout this subject during the contract term. Moreover, Icannot say the question is not an arbitrable one under thebroad grievance and arbitration procedures found in theagreement.The fact that the Union may, or may not, beguilty of laches in pressing its case concerning many olderclassifications is a matter for the arbitrator to determineafter a hearing on the merits. The Board is not now calledupon to determine the merits of any of these questions butmerely to extend the processes of the Act in aid of suchdeterminations. Accordingly, it is my conclusion that theinformation sought by the Union in its letter of June 21,1974, is potentially relevant to a matter committed to theresponsibility of the bargaining agent and at issue betweenthe parties, and that the refusal of the Respondent to sup-ply such information violates its duty under Section 8(a)(5)of the Act.12Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent Brooklyn Union Gas Companyis an em-ployerengagedin commerce within themeaning of Section2(6) and (7) of the Act.2.Local 101,UtilityDivision,TransportWorkersUnion of America, AFL-CIO, is a labor organization with-in the meaningof Section 2(5) of the Act.3.At all times material herein Local 101, Utility Divi-sion,TransportWorkers Union of America, AFL-CIO,has been theexclusive representativefor purposes of col-lective bargainingof the employees in the following de-scribed unit:All employees of the Respondent employed in or perma-nently assigned to operations in the Boroughs of Brooklynand Queens, N. Y., excluding executives, superintendents,heads of departments,salesmen, skilled technical employ-ees in chemical laboratories other than those who by mutu-al agreement in the past have been included in the bargain-ing unit, confidential employees, guards, foremen, and allsupervisors, as defined in the Act.4.Since on and after June 21, 1974, the Respondent hasfailed and refused to provide the aforesaid collective-bar-gaining representative with information relating to the jobdescriptions,wages, and other fringe benefits of certainclasses ofemployees named in paragraph 10 of the com-plaint, and in so doing, has violated Section 8(a)(1) and (5)of the Act. This unfair labor practice has a close, intimate,and substantial effect on the free flow of commerce withinthe meaning of Section 2(6) and (7) of the Act.12 1 credit the uncontradicted testimony of Industrial and Employee Rela-tions AdministratorHarryP. Irwin that two classifications contained in theUnion'sdemand letter-head clerk in theaccounting department and fieldengineer in the development and planning department-no longer exist.Accordingly,the recommendedOrderherein will not be directed at infor-mation involving these obsoletejob titles. BROOKLYN UNION GAS COMPANY193THE REMEDYHaving found that the Respondent has committed anunfair labor practice, I will recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the purposes and policiesof the Act. Specifically, I will recommend that it be or-dered to provide the information requested of it by theUnion as to 44 of the 46 job classifications named in para-graph 10 of the complaint.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended:ORDER 13Respondent Brooklyn Union Gas Company, Brooklyn,New York, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusingto bargain collectively with Local 101, Util-ityDivision, Transport Workers Union of America, AFL-CIO, by refusing to furnish it with job descriptions, rates ofpay, andfringebenefits of job classifications contained inparagraph 10 of the complaint herein, with the exceptionsof theclassificationsof head clerk in the accounting de-partment and field engineer in the development and plan-ningdepartment.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Furnish the Union in writing complete job descrip-tions, rates of pay, and fringe benefits attached to all jobclassificationsset forth in paragraph 10 of the complaintherein, with the exceptions of the classifications of headclerk in the accounting department and field engineer inthe development and planning department.(b) Post at its Brooklyn, New York, facilities, copies ofthe attached notice marked "Appendix." 14 Copies of saidnotice on forms provided by the Regional Director for Re-gion 29, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken to insure that said no-tices are not altered, defaced, or covered by any other ma-terial.(c)Notify the Regional Director for Region 29, in writ-ing,within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS ALSO RECOMMENDED that insofar as the complaint al-legesmatters which have not been found herein to haveviolated the Act, the complaint is hereby dismissed.13 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes14 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain collectively with Local 101, UtilityDivision,TransportWorkersUnion of America,AFL-CIO, and in so doing WE WILL furnish to thatUnion a list of job descriptions, rates of pay, andfringe benefits pertaining to job classifications con-tained in the Union's request to us of June 21, 1974,except for two classifications which have become ob-solete.THE BROOKLYNUNION GAS COMPANY